





idexlogo.jpg [idexlogo.jpg] EX-10.26
 
 
Plan:     IDEX Corporation Incentive Award Plan
As Amended and Restated effective April 8, 2015
IDEX CORPORATION
PERFORMANCE SHARE Unit Award Agreement - Stock Settled


Effective on the Grant Date, you have been granted Performance Share Units (the
"Performance Units") providing you the entitlement to receive a share of IDEX
Corporation (the "Company" or "IDEX") Common Stock for each Performance Unit
that is earned and vested, in accordance with the provisions of this Agreement
and the provisions of the IDEX Corporation Incentive Award Plan, as Amended and
Restated effective April 8, 2015 (the "Plan"), which is incorporated herein by
this reference and made a part of this Agreement.
The number of Performance Units granted, represents a target number of shares
that may be earned based upon satisfaction of the target Performance Goal as set
forth on Schedule A (the "Target Award"). The actual number of Performance Units
earned and vested may be greater or less than the Target Award, or even zero and
will be determined based on the Company's actual performance level achieved as
set forth on Schedule A.
In addition to the Performance Units, you are also entitled to receive Dividend
Equivalents on each Performance Unit actually earned and vested equal to the
amount of dividend which would have been paid on a share of Common Stock for
which a record date falls prior to the Issuance Date (as defined below), without
interest thereon. If the dividend on Common Stock is paid in property other than
cash, the Compensation Committee in its sole and absolute discretion will
determine the fair market value of such property for purposes of paying the
Dividend Equivalents.
The "Performance Period" for the Performance Units is the three year period
beginning January 1 (“Beginning Date”) and ending December 31 (“End Date”) as
set forth on Schedule A, except as otherwise provided below.
In the event of the termination of your service to the Company or any
corporation or other entity of which a majority of the outstanding voting stock
or voting power is beneficially owned by the Company (its "Subsidiary"), prior
to the End Date for any reason, whether such termination is occasioned by you,
by the Company or a Subsidiary, with or without cause or by mutual agreement
("Termination of Service"), your right to earn or vest in your Performance Units
and Dividend Equivalents will terminate effective as of the date of Termination
of Service and your Performance Units and all Dividend Equivalents thereon will
be automatically cancelled and forfeited. If your employment or service is in a
jurisdiction which requires under applicable statute or common law a notice





--------------------------------------------------------------------------------





period for termination or a period of pay in lieu of such notice (each, the
"Notice Period"), you have no rights to earn or vest in your Performance Units
or to receive Dividend Equivalents during the Notice Period.
Notwithstanding the foregoing, upon your Termination of Service by reason of
death, Disability, or Retirement, the Performance Units and any Dividend
Equivalents shall become fully vested at the end of the Performance Period, and
the Performance Units and Dividend Equivalents thereon earned will be determined
based upon the performance level achieved with respect to the Performance Goal
as set forth on Schedule A from the Beginning Date through the end of the
Performance Period.
If you terminate employment with the Company or any of its Subsidiaries as an
employee, but you continue to provide bona fide services under a written
agreement with the Company or any of its Subsidiaries as a consultant or
contractor you will still be considered to have a Termination of Service upon
termination of your employment, unless you enter into a written agreement with
the Company explicitly providing that you will not have a Termination of
Service, for this plan only, while performing the non-employee services.
In all cases, Termination of Service will be interpreted and determined in a
manner consistent with the requirements of Section 409A of the Internal Revenue
Code.
For the purposes of this Agreement: (i) "Disability" means that you could
qualify to receive long-term disability payments under the Company's long-term
disability insurance program, as it may be amended from time to time, (ii)
“Retirement” means your Termination of Service on or after accruing at least
five Years of Service with the Company or a Subsidiary after being acquired by
the Company, and attaining an age of at least 50, if the sum of your age and
Years of Service is at least 70, (iii) “Years of Service” means the number of
continuous full years of employment with the Company or any of its Subsidiaries.
A share of Common Stock will be issued to you in payment of each Performance
Units that is earned and vested as soon as practicable following the End Date of
the relevant Performance Period, but in no event later than 60 days after, the
End Date of the relevant Performance Period (such date of issuance, the
“Issuance Date”). An amount equal to the Dividend Equivalents on each earned and
vested Performance Unit shall be paid in cash on the Issuance Date.
The Performance Units and Dividend Equivalents are not transferable except by
will or the laws of descent and distribution. Until the Common Stock is issued
upon settlement of the Performance Units you will not be deemed for any purpose
to be, or have rights as, a Company shareholder by virtue of this award.
If a Change in Control, as defined in the Plan, occurs, this award will be
valued based upon the performance level achieved based upon the actual level of
achievement of the performance goals against target measured as of the date of
the Change in Control and will include Dividend Equivalents earned up to the
Change in Control (the “CIC Value”). The CIC Value will be adjusted to date of
payment, no less often than quarterly, to reflect hypothetical earnings for the
period equal to the lesser of (i) the Barclays Long Aaa U.S. Corporate index (or
the appropriate





--------------------------------------------------------------------------------





successor index) determined as of the first business day of November of the
preceding calendar year or (ii) 120% of the ‘applicable federal long-term rate’
under Section 1274(d) of the Code determined as of the first business day of
November of the preceding calendar year, with compounding using the rate
specified that corresponds most closely to the period of adjustment for
hypothetical earnings.


The CIC Value, as adjusted, will become vested and paid in cash as soon as
practicable following the earliest occurrence of the following events:
(a)
If, as of the time of the Change in Control, you satisfy the age and service
requirements to be eligible for Retirement, as of the date of the Change in
Control.

(b)
As of the date you first satisfy the age and service requirements to be eligible
for Retirement following the Change in Control if that date occurs prior to the
End Date.

(c)
If you incur a Termination of Service by reason of termination by the Company
without Cause or by reason of your termination for Good Reason, and the date of
Termination of Service occurs (or in the case of your termination for Good
Reason, the event giving rise to Good Reason occurs), in each case, during the
period beginning on the date of the Change in Control and ending on the date
that is twenty-four (24) months following the Change in Control, on your
Termination of Service.

(d)
If you remain in continued employment with the Company or a successor company
after the Change in Control and through the End Date, as of the End Date.

(e)
If your employment is terminated prior to the End Date due to death or
Disability, as of the date of death or Disability.

If your Termination of Service occurs prior to the foregoing events, your right
to payment of the CIC Value will be automatically cancelled and forfeited.


“Cause” shall have the meaning set forth in the Participant’s employment or
consulting agreement, if any, and if no such agreement exists then it shall
mean: (i) failure to perform your material duties (other than as a result of a
disability) if such failure, if curable, is not cured within 30 days after
written notice is provided, (ii) your breach of fiduciary duty to the Company,
(iii) your indictment under the laws of any jurisdiction in which you reside or
are otherwise performing services for the Company or any Subsidiary, for (A) a
civil offense which is injurious to the business reputation of the Company or
(B) a criminal offense, or (iv) your breach of any material written policy of
the Company if such breach, if curable, is not cured within 30 days after
written notice is provided by the Company. "Good Reason" shall have the meaning
set forth in the Participant’s employment or consulting agreement, if any, and
if no such agreement exists then it shall mean: (i) there has been a material
diminution in your responsibilities, duties, title, reporting responsibilities
within the business organization, status, role or authority, (ii) a required
relocation of more than 50 miles from the location of your principal job
location or office immediately prior to the Change In Control, or (iii) a
material breach by the Company or Subsidiary of any of the material terms of any
agreement covering your terms of employment. A condition will not be considered
“Good Reason” unless you give





--------------------------------------------------------------------------------





the Company written notice of the condition within 30 days after the condition
comes into existence and the Company fails to substantially remedy the condition
within 30 days after receiving your written notice.


The Company has the authority to deduct or withhold, or require you to remit to
the Company, an amount sufficient to satisfy applicable federal, state, local
and foreign taxes arising from the receipt of the shares of Common Stock upon
settlement of the Performance Units or of cash upon payment of Dividend
Equivalents or CIC Value. You may satisfy your tax obligation, in whole or in
part, by either: (i) electing to have the Company withhold cash payable, or
shares otherwise to be delivered with a fair market value equal to the minimum
amount of the tax withholding obligation; (ii) surrendering to the Company
previously owned Common Stock with a fair market value equal to the minimum
amount of the tax withholding obligation or (iii) by deduction from salary or
any other payment payable to you at any time on or after the day an income tax
charge arises in respect of the shares.
You acknowledge that all employees, including corporate officers, of IDEX are
prohibited from engaging in any transaction in which they may profit from
short-term speculative swings in the value of the company securities (“hedging”)
and agree not to engage in any hedging transactions. For this purpose, “hedging”
includes “short-sales” (selling borrowed securities which the seller hopes can
be purchased at a lower price in the future) or “short sales against the box”
(selling owned, but not delivered securities), “put” and “call” options
(publicly available rights to sell or buy securities within a certain period of
time at a specified price or the like), and other hedging transactions designed
to minimize the risk inherent in owning IDEX stock, such as zero-cost collars
and forward sales contracts.
Consistent with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, and to the extent not in violation of any applicable
law, IDEX reserves the right to recover from current and/or former key employees
any wrongfully earned performance-based compensation, including stock-based
awards, upon the determination by the Compensation Committee of the following:
(a)
there is a restatement of Company financials, due to the material noncompliance
with any financial reporting requirement,

(b)
the cash incentive or equity compensation to be recouped was calculated on, or
its realized value affected by, the financial results that were subsequently
restated,

(c)
the cash incentive or equity compensation would have been less valuable than
what was actually awarded or paid based upon the application of the correct
financial results, and

(d)
the pay affected by the calculation was earned or awarded within three years of
the determination of the necessary restatement

The Compensation Committee has exclusive authority to modify, interpret and
enforce this provision in compliance with all regulations.





--------------------------------------------------------------------------------





You acknowledge and consent to the collection, use, processing and transfer of
personal data as described in this paragraph. The Company, its affiliates and
your employer hold certain personal information, including your name, home
address and telephone number, date of birth, social security number or other
employee tax identification number, salary, nationality, job title, any options
awarded, cancelled, purchased, vested, unvested or outstanding in your favor,
for the purpose of managing and administering your Performance Units and
Dividend Equivalents ("Data"). The Company and its affiliates will transfer Data
to any third parties assisting the Company in the implementation, administration
and management of your Performance Units and Dividend Equivalents. These
recipients may be located in the European Economic Area, or elsewhere such as
the United States. You authorize them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your Performance Units and Dividend
Equivalents. You may, at any time, review Data, require any necessary amendments
to it or withdraw the consent herein in writing by contacting the Company;
however, withdrawing the consent may affect your ability to participate in the
Plan and receive Dividend Equivalents or shares of Common Stock upon vesting in
the Performance Units.
Your participation in the Plan is voluntary. The value of the Dividend
Equivalents, Performance Units or shares of Common Stock received upon vesting
in the Performance Units is extraordinary items of compensation outside the
scope of your employment contract, if any. As such, the Dividend Equivalents,
Performance Units and Common Stock received upon vesting of the Performance
Units are not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pensions or retirement benefits or similar
payments unless specifically and otherwise provided. Rather, the awarding of
Dividend Equivalents and Performance Units represents a mere investment
opportunity.
The Performance Units and Dividend Equivalents are granted under and governed by
the terms and conditions of the Plan. You acknowledge and agree that the Plan is
discretionary in nature and may be amended, cancelled, or terminated by the
Company, in its sole discretion, at any time. The Plan has been introduced
voluntarily by the Company and in accordance with the provisions of the Plan may
be terminated by the Company at any time. The grant of the Performance Units and
Dividend Equivalents are a one-time benefit and does not create any contractual
or other right to receive a grant of Performance Units, dividend equivalents or
benefits in lieu of Performance Units or dividend equivalents in the future.
Future grants of Performance Units and Dividend Equivalents, if any, will be at
the sole discretion of the Company, including, but not limited to, the timing of
the grant, the number of units and vesting provisions. By execution of this
Agreement, you consent to the provisions of the Plan and this Agreement.
All cash payments shall be made as determined by the Committee in either US
dollars or the local currency applicable to your jurisdiction, after being
converted from a US dollar equivalent based on the exchange rate selected by the
Committee. Defined terms used herein shall have the meaning set forth in the
Plan, unless otherwise defined herein.







--------------------------------------------------------------------------------





COMPANY:
IDEX CORPORATION
By: /s/ DENISE R. CADE
Denise R. Cade
Senior Vice President, General Counsel and Corporate Secretary
Schedule A


The number of Performance Units earned and vested will be determined as follows:
Earned Performance Units = Payout Percentage x Target Award
The Payout Percentage is based on IDEX's percentile ranking of its TSR (as
defined below) vs. the TSR of the companies in the -Russell Midcap index at the
end of the Performance Period.
Performance Period: January 1, 2018-December 31, 2020
Performance Level
Performance Goal
Payout Percentage
Below Threshold
Achieve Less than 33rd Percentile Performance
—%
Threshold
Achieve 33rd Percentile Performance
33%
Target
Achieve 50th Percentile Performance
100%
High Achievement
Achieve 60th Percentile Performance
150%
Achieve 70th Percentile Performance
200%
Achieve 80th Percentile Performance
250%



Achievement between each performance level will be interpolated on a straight
line basis rounded to the nearest whole number; provided that if the actual
performance level achieved does not meet Threshold performance (i.e.: if
performance is less than 33rd Percentile) then no Performance Units will be
earned. The maximum number of Performance Units that may be earned shall be 250%
of the Target Award.
Notwithstanding the Payout Percentage indicated above, if IDEX’s TSR for the
Performance Period is less than 1.00 (negative TSR), the Payout Percentage will
not be greater than 100%, (i.e. a TSR of 0.98 is equal to a -2.0% (absolute
negative two percent)).
"TSR" is calculated by dividing the Closing Average Share Value by the Opening
Average Share Value at the end of the Performance Period and assuming that all
applicable dividends are reinvested on the ex-dividend date. For this purpose:
•
"Closing Average Share Value" means the average closing price of the Common
Stock, for the 30 calendar days ending on the last day of the Performance Period
(i.e.: December 2, 2019 to December 31, 2019)

•
"Opening Average Share Value" means the average closing price of the Common
Stock, for the 30 calendar days preceding the beginning of the Performance
Period (i.e.: for Performance Period with a Beginning Date of January 1, 2018,
the Opening Average Share Value would include the calendar days from December 2,
2017 to December 31, 2017)







Schedule B







--------------------------------------------------------------------------------





In addition to the provisions of the IDEX Corporation Incentive Award Plan, as
Amended and Restated effective April 8, 2015 (the "Plan"), and the cash-settled
Performance Share Unit Award Agreement (the "Agreement"), the Performance Units
are subject to the following additional terms and conditions as set forth in
this Schedule B to the Agreement to the extent you reside and/or are employed in
one of the countries addressed herein (this "Schedule B"). All defined terms as
contained in this Schedule B shall have the same meaning as set forth in the
Plan and the Agreement. To the extent the Participant transfers residence and/or
employment to another country, the special terms and conditions for such country
as reflected in this Schedule B (if any) will apply to you to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with local laws,
rules and regulations, or to facilitate the operation and administration of the
Performance Units and the Plan (or the Company may establish alternative terms
and conditions as may be necessary or advisable to accommodate your transfer).


AUSTRALIA


Award Conditioned on Satisfaction of Regulatory Obligations. If (a) you are a
director of a Subsidiary incorporated in Australia, or (b) you are a
management-level executive of a Subsidiary incorporated in Australia and you
also are a director of a Subsidiary incorporated outside of Australia, the grant
of the Award is conditioned upon satisfaction of the shareholder approval
provisions of section 200B of the Corporations Act 2001 (Cth) and the
Corporations Amendment (Improving Accountability on Termination Payments) Act in
Australia.


CANADA


The following provisions apply to your Award if you are a resident of Quebec:


1.    Language Consent. The parties acknowledge that it is their express wish
that the Agreement, including this Schedule B, as well as all documents,
notices, and legal proceedings entered into, given or instituted pursuant hereto
or relating directly or indirectly hereto, be drawn up in English.


Consentement Relatif à la Langue Utilisée. Les parties reconnaissent avoir
expressément souhaité que la convention («Agreement») ainsi que cette Annexe B,
ainsi que tous les documents, avis et procédures judiciares, éxécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.


2.    Termination of Employment. The following provision replaces the relevant
provision of the Agreement:
Notwithstanding any contrary provision of this Agreement, if you terminate
service with the Company for any or no reason prior to vesting (whether or not
later found to be invalid or in breach of local labor laws or your employment
agreement, if any), your right to vest in the Award, if any, will terminate
effective as of the date that is the earlier of (a) the date on which you
receive a notice of termination of employment from the Company or the Employer,
or (b) the date on which you are no longer actively employed or actively
rendering services to the Company or the Employer, regardless of any notice
period or period of pay in lieu of such notice required under local law.







--------------------------------------------------------------------------------





3.     Data Privacy. You hereby authorize the Company and the Company’s
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration of the Plan. You
further authorize the Company and any Subsidiary to disclose and discuss the
Plan with their advisors and to record all relevant information and keep such
information in your employee file.


CHINA


Payment of Award. The grant of the Performance Units does not provide you with
any right to receive shares of Common Stock. Instead, upon vesting of the
Performance Units, you only shall be entitled to receive a cash payment, in
local currency, paid by the Employer through local payroll (less any withholding
for Tax-Related Items). In accepting the Award, you expressly acknowledge and
agree that you shall bear any currency fluctuation risk between the time the
Award is granted and the time you receive cash payment in settlement of any
vested Performance Units.


FRANCE


1.    Language Consent. The parties acknowledge that it is their express wish
that the Agreement, including this Schedule B, as well as all documents,
notices, and legal proceedings entered into, given or instituted pursuant hereto
or relating directly or indirectly hereto, be drawn up in English.


Consentement Relatif à la Langue Utilisée. Les parties reconnaissent avoir
expressément souhaité que la convention («Agreement») ainsi que cette Annexe B,
ainsi que tous les documents, avis et procédures judiciares, éxécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.


INDIA


Payment of Award. The grant of the Performance Units does not provide you with
any right to receive shares of Common Stock. Instead, upon vesting of the
Performance Units, you only shall be entitled to receive a cash payment, in
local currency, paid by the Employer through local payment (less any withholding
for Tax-Related Items). In accepting the Award, you expressly acknowledge and
agree that you shall bear any currency fluctuation risk between the time the
Award is granted and the time you receive cash payment in settlement of any
vested Performance Units.


ITALY


1.    Data Privacy Notice and Consent. This provision replaces the relevant
provision in the Agreement:


You hereby explicitly and unambiguously consent to the collection, use,
processing and transfer, in electronic or





--------------------------------------------------------------------------------





other form, of your personal data as described in this section of this Schedule
B by and among, as applicable, your employer (the “Employer”), the Company and
Subsidiaries of the Company for the exclusive purpose of implementing,
administering, and managing your participation in the Plan.


You understand that the Employer, the Company and any Subsidiary of the Company
may hold certain personal information about you, including, but not limited to,
your name, home address and telephone number, email address; date of birth,
social insurance, passport or other identification number, salary, nationality,
job title, any shares or directorships held in the Company, or a Subsidiary of
the Company, and details of any and all entitlements to cash or shares awarded,
canceled, exercised, purchased, vested, unvested or outstanding in your favor
(“Data”), for the exclusive purpose of implementing, managing and administering
the Plan.


You also understand that providing the Company with Data is necessary for the
performance of the Plan and that your refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
your ability to participate in the Plan. The Controller of personal data
processing is IDEX Corporation with registered offices at 1925 West Field Court
Suite 200, Lake Forest, Illinois 60045-4824, United States of America, and,
pursuant to Legislative Decree no. 196/2003, its representative in Italy is IDEX
Italy S.r.l. with registered offices at Viale Del Lavoro 19, 20010 Casorezzo
Milano, Italy.


You understand that Data will not be publicized, but it may be transferred to
UBS Financial Services Inc. or other third parties involved in the management
and administration of the Plan. You understand that Data may also be transferred
to the independent registered public accounting firm engaged by the Company. You
further understand that the Company, and/or any Subsidiary of the Company will
transfer Data among themselves as necessary for the purpose of implementing,
administering and managing your participation in the Plan, and that the Company
or a Subsidiary of the Company may each further transfer Data to third parties
assisting the Company in the implementation, administration, and management of
the Plan. Such recipients may receive, possess, use, retain, and transfer Data
in electronic or other form, for the purposes of implementing, administering,
and managing your participation in the Plan. You understand that these
recipients may be located in or outside the European Economic Area, such as in
the United States or elsewhere. Should the Company exercise its discretion in
suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Data as soon as it has completed all
the necessary legal obligations connected with the management and administration
of the Plan.


You understand that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions, as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.


The processing activity, including communication, the transfer of Data abroad,
including outside the European Economic Area, as herein specified and pursuant
to applicable laws and regulations, does not require your consent thereto, as
the processing is necessary to performance of contractual obligations related to
implementation, administration, and management of the cash award program. You
understand that, pursuant to Section 7 of the Legislative Decree no. 196/2003,
you have the right to, including but not limited to, access, delete, update,
correct, or terminate, for legitimate reason, the Data processing.







--------------------------------------------------------------------------------





Furthermore, you are aware that Data will not be used for direct-marketing
purposes. In addition, Data provided can be reviewed and questions or complaints
can be addressed by contacting your local human resources representative.


2.    Plan Document Acknowledgment. By accepting the Award, you acknowledge that
you have received a copy of the Plan and the Agreement and have reviewed the
Plan and the Agreement, including this Schedule B, in their entirety and fully
understand and accept all provisions of the Plan and the Agreement, including
this Schedule B.


You further acknowledge that you have read and specifically and expressly
approve the following sections of the Agreement and this Schedule B: Vesting
Schedule; Termination of Employment; Taxes; Employee Data Privacy; Governing Law
and Venue; Language; and Waiver.


MEXICO


1.    Commercial Relationship. You expressly recognize that participation in the
Plan and the Company’s grant of the Award does not constitute an employment
relationship between you and the Company. You have been granted the Award as a
consequence of the commercial relationship between the Company and the Employer,
and the Employer is your sole employer. Based on the foregoing, (a) you
expressly recognize the Plan and the benefits derived from participation in the
Plan will not establish any rights between you and the Employer, (b) the Plan
and the benefits you may derive from participation in the Plan are not part of
the employment conditions and/or benefits provided by the Employer, and (c) any
modifications or amendments of the Plan by the Company, or a termination of the
Plan by the Company, shall not constitute a change or impairment of the terms
and conditions of the your employment with the Employer.


2.    Extraordinary Item of Compensation. You expressly recognize and
acknowledge that participation in the Plan is a result of the discretionary and
unilateral decision of the Company, as well as your free and voluntary decision
to participate in the Plan in accordance with the terms and conditions of the
Plan, the Agreement and this Schedule B. As such, you acknowledge and agree that
the Company may, in its sole discretion, amend and/or discontinue your
participation in the Plan at any time and without any liability. The value of
the Award is an extraordinary item of compensation outside the scope of your
employment contract, if any. The Award is not part of your regular or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits, or any similar payments, which are the exclusive obligations of the
Employer.


NETHERLANDS


Waiver of Termination Rights. As a condition to the grant of the Performance
Units, you hereby waive any and all rights to compensation or damages as a
result of a termination of employment for any reason whatsoever, insofar as
those rights result or may result from (a) the loss or diminution in value of
such rights or entitlements under the Plan, or (b) you ceasing to have rights
under, or ceasing to be entitled to any awards under the Plan as a result of
such termination.







--------------------------------------------------------------------------------





UNITED KINGDOM


1.    Tax Acknowledgment. This section supplements the Agreement.


Without limitation to the Agreement, you hereby agree that you are liable for
all Tax-Related Items and hereby covenants to pay all such Tax-Related Items, as
and when requested by the Company or (if different) the Employer or by Her
Majesty’s Revenue & Customs (“HRMC”) (or any other tax authority or any other
relevant authority). You also hereby agree to indemnify and keep indemnified the
Company and (if different) the Employer against any Tax-Related Items that they
are required to pay or withhold on your behalf or have paid or will pay to HMRC
(or any other tax authority or any other relevant authority).


2.    Exclusion of Claim. You acknowledge and agree that you shall have no
entitlement to compensation or damages insofar as such entitlement arises or may
arise from you ceasing to have rights under or to be entitled to vest in the
your Performance Units, whether or not as a result of such termination (whether
the termination is in breach of contract or otherwise), or from the loss or
diminution in value of your Performance Units. Upon the grant of the Performance
Units, you shall be deemed irrevocably to have waived any such entitlement.







